Citation Nr: 1534588	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to November 19, 2007 for the date of claim for entitlement to nonservice-connected death pension with aid and attendance benefits.

2.  Whether the appellant met net worth and countable income requirements for eligibility for nonservice-connected death pension with aid and attendance benefits prior to November 19, 2007.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran, who had active duty service from December 1972 to December 1974, died in September 2005.  A November 2006 administrative decision determined that the Veteran and the appellant had a valid common-law marriage for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (though jurisdiction lies with the Montgomery, Alabama RO).

Of record are multiple VA Form 21-22s (Appointment of Veterans Service Organization as Claimant's Representative), on all of which the appellant appointed The American Legion as her representative.  A July 2015 statement from a representative from The American Legion referenced an October 25, 2010 "revocation of the appointment of The American Legion as representative."  Of record is a VA Form 21-22 from the appellant appointing The American Legion as her representative that was signed by the appellant in September 2005 that does contain a notation of "revoked" and the date October 25, 2010.  In the box related to the reason for revocation, it was noted "New POA sheet 1-8-09."  A VA Form 21-22 is of record that was dated by the appellant January 8, 2009, but this form, however, also appointed The American Legion as the appellant's representative.  In addition, a VA Form 21-22 is of record that was signed by the appellant in June 2012 that also appointed The American Legion as the appellant's representative.  The Board notes that the appellant's claim was certified to the Board in February 2014.  See VA Form 8 (Certification of Appeal).  To the extent that The American Legion attempted to withdraw representation in the July 2015 statement discussed above, pursuant to 38 C.F.R. § 20.608 (2015) "[a]fter the agency of original jurisdiction has certified an appeal to the Board of Veterans' Appeals, a representative may not withdraw services as representative in the appeal unless good cause is shown on motion."  As good cause was not shown by The American Legion, and in light of the June 2012 VA Form 21-22 being the most recent valid VA Form 21-22 of record, The American Legion remains the appellant's representative for this appeal.

Subsequent to the Statement of the Case (SOC) issued in January 2011, various additional documents were associated with the claims file.  To the extent that any of the documents can be considered relevant evidence, as the appellant's claims are being granted or remanded, there is no prejudice for the Board to consider this evidence in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of whether the appellant met net worth and countable income requirements for eligibility for nonservice-connected death pension with aid and attendance benefits, prior to November 19, 2007 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in September 2005.
2.  The appellant filed a claim on September 30, 2005 for nonservice-connected death pension with aid and attendance benefits, which was denied in an October 6, 2005 RO decision.

3.  A timely Notice of Disagreement (NOD) as to the October 6, 2005 RO decision was received on October 17, 2005.

4.  An SOC was not issued in response to the timely October 17, 2005 NOD.

5.  The October 6, 2005 RO decision did not become final and the appellant's September 30, 2005 claim remained pending.  

6.  A March 2008 rating decision granted entitlement to nonservice-connected death pension with aid and attendance benefits.


CONCLUSION OF LAW

The criteria for an effective date of September 30, 2005 for the date of claim for entitlement to nonservice-connected death pension with aid and attendance benefits have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to the earliest possible date of claim (i.e., the date the appellant's claim was first received) for entitlement to nonservice-connected death pension with aid and attendance benefits, VA's fulfillment of its duties to notify and assist need not be addressed.  The Board notes that this finding will potentially allow, depending on the outcome of the issue remanded, the earliest possible effective date for the award of nonservice-connected death pension with aid and attendance benefits (i.e., the first day of the month of the Veteran's death).  

Legal Criteria

Generally, except as otherwise provided, the effective date of an award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2015); see also 38 U.S.C.A. § 5110(a) (West 2014) (stating that unless specifically provided otherwise, the effective date of pension "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application").  The effective date for nonservice-connected death pension benefits is the first day of the month in which the Veteran's death occurred if the claim is received within one year from the date of death and is otherwise the date of receipt of claim.  38 U.S.C.A. § 5110(d) (West 2014); 38 C.F.R. § 3.400(c)(3)(i) (2015).

Generally, a NOD must be filed within one year from the date of an RO decision and after a timely NOD is received, a SOC will be issued.  See 38 U.S.C.A. § 7105 (West 2014).

Analysis 

The Veteran died in September 2005.  See Veteran's Certificate of Death.  On September 30, 2005, the appellant submitted VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable)) and noted that she "wish[ed] to apply for Widows Pension with [aid and assistance] for Widows Pension benefits."  In an October 6, 2005 decision, the RO denied the appellant's claim for entitlement to nonservice-connected death pension with aid and attendance benefits because the appellant was not the Veteran's surviving spouse.  A timely NOD as to this decision was received on October 17, 2005.  See 38 U.S.C.A. § 7105 (West 2014).  A November 2006 administrative decision determined that the Veteran and the appellant had a valid common-law marriage for VA purposes.  In December 2006, the RO issued a decision that denied the appellant's claim for entitlement to nonservice-connected death pension with aid and attendance benefits.  In a May 2007 rating decision, the RO again denied the appellant's claim for entitlement to nonservice-connected death pension with aid and attendance benefits.  On November 19, 2007, the appellant submitted a statement that stated she "wish[ed] to re-open my claim for Widows Pension [aid and attendance]" and in a March 2008 rating decision, the RO granted entitlement to nonservice-connected death pension with aid and attendance benefits, effective November 19, 2007.

Upon review, the Board concludes that the criteria for an effective date of September 30, 2005 for the date of claim for entitlement to nonservice-connected death pension with aid and attendance benefits have been met.  The Veteran died in September 2005 and the appellant filed a claim on September 30, 2005 (via a VA Form 21-534) for entitlement to nonservice-connected death pension with aid and attendance benefits.  While an October 6, 2005 RO decision denied the appellant's claim, a timely NOD as to this decision was received on October 17, 2005.  In response to this timely NOD, another RO decision again denied the appellant's claim for entitlement to nonservice-connected death pension with aid and attendance benefits in December 2006.  The Board notes that this decision was not a SOC, which should have been issued in light of the appellant's timely October 17, 2005 NOD to the October 6, 2005 RO decision.  See 38 U.S.C.A. § 7105(d) (West 2014).  The RO's failure to furnish an SOC upon the receipt of the timely October 17, 2005 NOD prevented the October 6, 2005 RO decision from becoming final.  See Shipley v. Shinseki, 24 Vet. App. 458, 461 (2011) (stating that "[t]he RO's failure to furnish an SOC upon the proper filing of an NOD prevents the underlying RO decision from becoming final").  In addition, "once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal."  Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).  As such, while a December 2006 RO decision and a May 2007 rating decision again denied the appellant's claim for entitlement to nonservice-connected death pension with aid and attendance benefits, these decisions did not resolve the appellant's appeal, which was initiated with the timely October 17, 2005 NOD.  

As the October 6, 2005 RO decision did not become final, the appellant's initial claim filed on September 30, 2005 remained pending.  As such, for the March 2008 rating decision that granted entitlement to nonservice-connected death pension with aid and attendance benefits, the date of claim was September 30, 2005.  In sum, therefore, the criteria for an effective date of September 30, 2005 for the date of claim for entitlement to nonservice-connected death pension with aid and attendance benefits have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R.      § 3.400 (2015).  The Board notes that as the claim for nonservice-connected death pension was received within one year of the Veteran's death in September 2005, depending on the outcome of the issue remanded, the effective date for the award of nonservice-connected death pension with aid and attendance benefits could potentially be as early as the first day of the month in which the Veteran's death occurred (i.e., September 1, 2005).  


ORDER

Entitlement to an effective date of September 30, 2005 for the date of claim for entitlement to nonservice-connected death pension with aid and attendance benefits is granted.





REMAND

As discussed above, the Board has granted entitlement to an effective date of September 30, 2005 for the date of claim for entitlement to nonservice-connected death pension with aid and attendance benefits.  The inquiry as to the appellant's eligibility for nonservice-connected death pension with aid and attendance benefits prior to November 19, 2007 does not end there, however.

Death pension is available to the surviving spouse of a Veteran of a period of war whose death was due to nonservice-connected disabilities, subject to certain income limitations.  Increased benefits are available to a surviving spouse by reason of the need of regular aid and attendance.  See 38 U.S.C.A. §§ 1502(b), 1541(d) (West 2014); 38 C.F.R. § 3.351(a)(5), (b), (c) (2015).  The need for aid and attendance means that the individual is helpless or so nearly helpless as to require the regular aid and attendance of another person.  See 38 C.F.R. § 3.351(b) (2015).  An individual will be considered in need of regular aid and attendance if they "[e]stablish[] a factual need for aid and attendance under the criteria set forth in § 3.352(a)."  38 C.F.R. § 3.351(c)(3) (2015).  Among the considerations for determining the need for regular aid and attendance listed in section 38 C.F.R. § 3.352(a) (2015) is the "inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable."  38 C.F.R. § 3.352(a) (2015) further provides that "[i]t is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made" and that "[i]t is only necessary that the evidence establish that the [claimant] is so helpless as to need regular aid and attendance, not that there be a constant need." 

Upon review of the evidence of record, the Board finds that, resolving reasonable doubt in the appellant's favor, the appellant was in need of regular aid and attendance since at least the date of claim (September 30, 2005, as discussed above).  A form titled "Examination - Aid and Attendance" was received in September 2005 (and appears to be dated in September 2005), which noted that the appellant was not able to dress or bathe unassisted.  A form titled "Attendant Affidavit" received in December 2006 noted that an individual provided health care for the appellant beginning in January 2006 and included among the services provided were assistance with bathing and dressing and undressing.  A form titled "Examination - Aid and Attendance" received in January 2007 that was dated in January 2007 noted that the appellant was able to dress unassisted, but that she was not able to bathe unassisted, specifically noting that she needed help getting out of the tub.  A form titled "Examination - Aid and Attendance" received in November 2007 that was dated in July 2007 noted that the appellant was not able to dress or bathe unassisted.  As noted above, an inability to dress or undress oneself or to keep oneself ordinarily clean and presentable is among the considerations for determining the need for regular aid and attendance listed pursuant to 38 C.F.R. § 3.352(a) (2015).  Reviewing the evidence referenced, all of examination reports indicated that the appellant could not bathe unassisted and all the examination reports except for the January 2007 examination report noted that the appellant could not dress unassisted.  Further, the Attendant Affidavit form indicated that the appellant was receiving health care services that included assistance with bathing and dressing and undressing.  As such, and resolving reasonable doubt in the appellant's favor, the Board concludes that the appellant established a factual need for aid and attendance since at least the date of claim (dating to September 30, 2005) and therefore was in need of regular aid and attendance since at least the date of claim (dating to September 30, 2005).

The remaining issue is whether the appellant met net worth and countable income requirements for eligibility for nonservice-connected death pension with aid and attendance benefits prior to November 19, 2007.  The Board concludes that remand is required for the AOJ to address this issue in the first instance.  In this regard, records related to the appellant's net worth and countable income are of record for the period prior to November 19, 2007.  In December 2006, the appellant submitted a variety of documents, to include two VA Form 21-8416s (Medical Expense Report), a VA Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse with No Children)) and an Attendant Affidavit, relating to her income and medical expenses for the period from September 2005 to December 2006.  Also, in March 2008 the appellant submitted a VA Form 21-8416 for the period from January 2007 to December 2007 and in May 2007 the appellant submitted a VA Form 21-0518-1 for the period from January 2007 to December 2007.  While on remand, the AOJ should undertake any development deemed warranted and adjudicate the issue of whether the appellant met net worth and countable income requirements for eligibility for nonservice-connected death pension with aid and attendance benefits prior to November 19, 2007, with consideration given to the documents already of record relating to the appellant's net worth and countable income for the period prior to November 19, 2007, and particularly taking into account whether the appellant's countable income should be adjusted for that period on the basis of medical expenses incurred.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake any development deemed warranted and adjudicate the issue of whether the appellant met net worth and countable income requirements for eligibility for nonservice-connected death pension with aid and attendance benefits prior to November 19, 2007, with consideration given to the documents already of record (discussed in the remand above) relating to the appellant's net worth and countable income for the period prior to November 19, 2007 and particularly taking into account whether the appellant's countable income should be adjusted for that period on the basis of medical expenses incurred.

2.  If the benefit sought remains denied, furnish to the appellant a supplemental statement of the case and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


